UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1336


THOMAS A. MCELVY,

                Plaintiff – Appellant,

          v.

NATIONSTAR MORTGAGE LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cv-00377-MSD-TEM)


Submitted:   August 11, 2014                 Decided:   August 20, 2014


Before WILKINSON, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas A. McElvy, Appellant Pro Se.  Maryia Y. Jones, Jason E.
Manning, TROUTMAN SANDERS, LLP, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas A. McElvy appeals the district court’s order

dismissing this action as res judicata.              We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.             McElvy v. Nationstar

Mortg., LLC, No. 2:13-cv-00377-MSD-TEM (E.D. Va. Mar. 10, 2014).

We   dispense   with   oral   argument   because     the   facts   and   legal

contentions     are   adequately   presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2